Based upon the record at bar, we find that defendant’s statement to the police the morning after his arrest was made after he knowingly and voluntarily waived his Miranda rights. There was no evidence that the delay between defendant’s arrest and his arraignment was unwarranted. Moreover, such factor is but one of several bearing upon the question of voluntariness of an inculpatory statement (People v Dairsaw, 46 NY2d 739, cert denied 440 US 985). Further, the court gave a lengthy and thorough instruction to the jury regarding this issue (cf. People v Lovello, 1 NY2d 436; People v Vann, 54 AD2d 356).
We have reviewed defendant’s remaining contentions and find them also to be without merit. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.